Citation Nr: 0202906	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  99-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for postoperative residuals 
of retinal detachments of the eyes.

(The issue of entitlement to service connection for a 
psychiatric disability will be the subject of a later 
decision).


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision that denied service 
connection for major depressive disorder and anxiety with 
compulsive traits, and post operative residuals of retinal 
detachments of the right and left eyes.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  Bilateral retinal detachments were due to retinopathy of 
prematurity, a congenital or developmental retinal condition 
of the eyes.

2.  Bilateral retinal detachments were manifested to a 
compensable degree within the first post service year.


CONCLUSIONS OF LAW

1.  Retinopathy of prematurity clearly and unmistakably 
existed prior to service as it is a congenital or development 
condition of the retina.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.303(c) (2001).

2.  The bilateral retinal detachments are presumed to 
represent aggravation by service of the pre-existing 
retinopathy of prematurity.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1153 (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims for service 
connection for an eye disability.  

The veteran has been provided with examinations to determine 
the nature and extent of her eye condition.  She has been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify her of the evidence needed to prevail on 
the claim.  The service medical records are not available and 
attempts to obtain them by the RO have been unsuccessful.  
The veteran was advised of the unavailability of the service 
medical records and given the opportunity to submit any such 
records that may be in her possession.  In a March 2001 
letter, the RO advised the veteran of the evidence needed to 
substantiate her claim and offered to assist her in obtaining 
any relevant evidence.  In this case, the Board is granting 
service connection for an eye disability.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
her claim as required by the VCAA or to give her another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


The veteran had active service from July 11, 1980 to July 10, 
1986.

The post service medical records consists of private, service 
department, and VA medical reports, including documents 
received from the Social Security Administration in 1999, 
that show the veteran was treated and evaluated for various 
conditions in the 1980's and 1990's.  The more salient 
medical reports related to the claim for service connection 
for an eye condition are discussed below.

A private medical report dated in April 1987 notes that the 
veteran was born 3 and 1/2 months prematurely.  Her birth 
weight was approximately 2 pounds and 11 ounces.  She gave a 
history of losing the superior vision over her right eye 
beginning 2 weeks ago.  It was noted that she was examined 
and found to have bilateral retinal detachments.  Visual 
acuity was 20/40 +2 in the right eye and 20/30 -2 in the left 
eye.  Applanation tensions were 13 in the right eye and 16 in 
the left eye.  Slit lamp examination showed quiet anterior 
segments.  Funduscopic examination in the right eye showed a 
bullous superior retinal detachment that extended into the 
right macula.  There was a horseshoe retinal tear noted in 
the 2 o'clock meridian.  The peripheral retina showed 
vitreoretinal traction for 360 degrees and vascular changes 
that were consistent with regressed retinopathy of 
prematurity.  Funduscopic examination in the left eye showed 
an old demarcation line for 360 degrees peripherally.  The 
peripheral retinal vasculature was quite abnormal.  The 
vitreous space was contracted for 360 degrees.  There was 
apparent retinal dialysis in the superotemporal quadrant.  
The retina detachment appeared to be a complication of 
retinopathy of prematurity.  The changes in the left eye 
appeared to represent peripheral retinal detachments that had 
spontaneously regressed.  The presence of the retinal 
dialysis with severe vitreoretinal traction was quite 
disturbing.  She underwent repair of retinal detachment of 
the right eye with scleral buckle in April 1987.  The 
diagnosis was retinal detachment of the right eye.

A private medical report dated on July 10, 1987, notes that 
the veteran had rhegmatogenous retinal disease secondary to 
retinopathy of prematurity.  She was examined on July 9, 
1987, and her corrected visual acuity in the right eye was 
20/80+1, PHNH; and the corrected near vision was 20/70+.  The 
corrected visual acuity in the left eye was 20/40-2, PHNH; 
and the corrected near vision was 20/30.  It was noted that 
she had sustained a rhegmatogenous retinal detachment in her 
right eye complicated by macular involvement earlier in the 
year, and that she had undergone scleral buckling surgery of 
that eye.  It was also noted that she had some pre-equatorial 
retinal elevation of both eyes secondary to retinopathy of 
prematurity.  She underwent eye examination, including 
various studies.  The impression was changes in both eyes 
secondary to retinopathy of prematurity.  It was noted that 
rhegmatogenous retinal detachment in the right eye had been 
successfully buckled and that peripheral retinal elevation in 
the left eye had yet to be addressed.  

Service department medical reports show that the veteran was 
seen for eye problems from 1996 to 1998.  A report dated in 
September 1996 notes a history of retinal detachments of the 
right eye in 1987 with SB and of the left eye in 1990 with 
SB.  A service department medical report dated in December 
1998 notes that the veteran had a history of retinopathy of 
prematurity, high myopia, and bilateral retinal detachments 
(right eye in 1987 and the left eye in 1990).  The signatory 
reported that the veteran notified him that she had undergone 
various eye examinations in service, but had never underwent 
a dilated fundus exam.  If true, that represented less than 
standard care in the opinion of the signatory.  Her best 
corrected visual acuity at the time of this report was 20/60 
with each eye, and she was unable to drive with that vision.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where an organic disease of the nervous system becomes 
manifest to a degree of 10 percent within one year from date 
of termination of active service, it shall be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b) (2001).  A veteran seeking service connection 
by aggravation is not entitled to presumption of aggravation 
in service, where there was temporary worsening of symptoms, 
but the condition itself did not worsen.  Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
§ . 1112(a) (West 1991).

The evidence indicates that the veteran underwent surgery for 
retinal detachment of the eyes in 1987 and 1990 and that she 
had rhegmatogenous retinal disease secondary to retinopathy 
of prematurity.  A developmental or congenital condition is 
not a disability for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  However, service connection may be granted for a 
pre-service developmental or congenital condition of the eyes 
that worsened in service as demonstrated by unusual 
developments such as retinal detachments.  Veterans' Benefits 
Administration Adjudication Procedural Manual, M21-1, Part 
VI, Para. 11.07.


Statements from the veteran are to the effect that her eye 
condition worsened in service, but there are no clinical 
findings to support her statements, and she is not a 
competent witness with respect to advancement of retinal 
pathology, a question requiring medical training and 
expertise.  The December 1998 service department medical 
report indicates that the veteran may have had substandard 
eye examinations in service, but such speculation is 
insufficient to indicate worsening of the veteran's pre-
service congenital or developmental condition in service 
because the opposite is also possible.  Speculative evidence 
is not enough to support a claim for service connection of a 
disease, Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  While 
the service medical records are not available, the overall 
evidence indicates that the veteran has a congenital or 
developmental retinal condition of the eyes that clearly and 
unmistakably existed prior to her entry into service, and the 
available medical evidence does not show that the pre-service 
retinal condition of the eyes increased in severity during 
active service.

The private medical reports dated in April and July 1987, 
however, show that the veteran's pre-service congenital or 
developmental retinal condition of the eyes became manifest 
within the first post-service year, and that such 
manifestation was to a compensable degree.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6008 (retinal detachment ratable at 
a minimum of 10 percent during active pathology).  There is 
no affirmative evidence to the effect that the retinal 
detachments were the result of intercurrent disease or injury 
following separation from service, or that they were the 
result of willful misconduct.  See 38 U.S.C.A. § 1113(a) 
(West 1991).  Therefore, this organic disease of the nervous 
system (optic nerve) is presumed to have been aggravated by 
active service, notwithstanding that there is no record of 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1112(a); Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).
After consideration of all the evidence, the Board finds that 
it supports granting service connection for post operative 
residuals of retinal detachments of the eyes due to 
rhegmatogenous retinal disease on the statutory presumption 
that this condition was aggravated during active service.


ORDER

Service connection for post operative residuals of retinal 
detachment of the eyes due to rhegmatogenous retinal disease 
is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

